Citation Nr: 1631265	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for an inner ear disorder, to include cholesteatoma.

3.  Entitlement to a disability rating in excess of 10 percent for right ear hearing loss with mastoidectomy, due to cholesteatoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1973 to December 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran initially filed a claim to establish service connection for vestibular deficiency with vertigo of the left ear.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all inner ear disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for left ear hearing loss and for a disability rating in excess of 10 percent for right ear hearing loss with mastoidectomy, due to cholesteatoma, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his inner ear disorder is related to active military service.



CONCLUSION OF LAW

The criteria for service connection for an inner ear disorder, to include cholesteatoma, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2015).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

III.  Analysis

The Veteran asserts that his inner ear disorder is etiologically related to active service.  Based on the competent evidence of record, and affording him the benefit of the doubt, the Board finds that it is at least as likely as not that his inner ear disorder, to include cholesteatoma, is etiologically related to active duty, and service connection is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a September 2012 VA examination report, the Veteran was diagnosed with cholesteatoma.
The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  An April 1977 service treatment record (STR) noted that the Veteran had bilateral retracted dear drums.  A May 1977 noted that the Veteran had a chronic ear infection and a tympanomastoidectomy was performed.  A September 1977 STR noted that the Veteran had ear aches and intense right ear pain.  On the Veteran's October 1980 Report of Medical Examination, it was noted that his ear drums were not normal.  On his February 1985 Report of Medical Examination, it was noted that the Veteran had ear surgery.  On his November 1989 Report of Medical Examination, cholesteatoma was noted as well as cerumen impactions.  A December 1989 STR noted that the Veteran had mastoid and middle ear cholesteatoma and was treated surgically in 1977 and had a recurrence of cholesteatoma in 1984, which was also treated surgically.  An April 1991 STR noted cerumen and epithelial debris were cleaned from the Veteran's mastoid cavity.  His left ear also had considerable cerumen impaction which was removed and it was recommended that the Veteran return in six months for further treatment.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In the September 2012 VA examination report, the examiner noted that the Veteran was first diagnosed with cholesteatoma in 1976.  The examiner reported that the Veteran had tympanomastoidectomy surgery in 1976, 1978, and 2010.  The examiner further noted that the Veteran's left ear drum had fluid in the middle ear and was retracted.

The VA examiner opined that the Veteran's peripheral vestibular conditions were less likely than not incurred in or caused by the Veteran's in-service injury, event, or illness.  The rationale was that to the VA examiner, the Veteran's vestibular symptoms sounded like benign positional vertigo.  Because the Veteran reported that these symptoms began only 10 months ago, it was unlikely that they were related to the Veteran's service-connected ear infections or related to military service.

In his December 2012 Notice of Disagreement, the Veteran noted that he had issues in both his ears as far back as the mid-1970s.  He reported that he had continued ear infections, along with drainage, which clogged up his ears.  He noted that he also had excess wax and fungus debris that developed in his ears preventing his use of his hearing aids.

On his June 2014 VA Form 9, the Veteran reported that he lived with on-going ear infections and saw an ears, nose, and throat specialist routinely to clean out his mastoids from debris, which often developed into fungus infections that are extremely difficult to treat and eliminate.  The Veteran noted that he had three major surgeries to his right ear and wore hearing aids in both ears.  He stated that his ears rang all the time, he had vertigo, and was unable to clear his ears by holding his nose and blowing, to pop or equalize the pressure.  He reported that these issues began during active service, more than 35 years ago.  

The Board finds the assertions by the Veteran of continued inner ear problems to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014).  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

The Veteran's statements, taken together with the September 2012 VA examination that noted that the Veteran was first diagnosed with cholesteatoma in 1976, had tympanomastoidectomy surgery in 1976, 1978, and 2010, and that the Veteran's left ear drum had fluid in the middle ear, was retracted, and continued to have ear infections, leads the Board to determine that it is as least as likely as not that the Veteran's inner ear disorder, to include cholesteatoma , is etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for inner ear disorder, to include cholesteatoma, is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.385 (2015).


ORDER

Entitlement to service connection for an inner ear disorder, to include cholesteatoma, is granted.


REMAND

Concerning the issue of entitlement to a disability rating in excess of 10 percent for right ear hearing loss with mastoidectomy, due to cholesteatoma, the Board notes that the last VA audiology examination the Veteran had was in December 2013.  In his June 2014 VA Form 9, the Veteran noted that his hearing loss had worsened.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's hearing loss.

Additionally, it is unclear whether the Veteran's left ear hearing loss qualifies as a disability for VA purposes.  VA audiology examination reports from September 2012 and December 2013, which reported that the Veteran did not have left ear hearing loss for VA purposes, seem to conflict with a private audiology examination report from December 2012, which suggested that the Veteran has left ear hearing loss for VA purposes.  A new examination is necessary to determine if the Veteran has hearing loss in his left ear for VA purposes, and if so, whether it is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hearing loss.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to evaluate the Veteran's ears.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.

a. The examination must include at a minimum a bilateral puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

c. Additionally, the examiner is asked to determine whether the Veteran's left ear hearing loss qualifies as a disability for VA purposes.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

d. If the Veteran has left ear hearing loss for VA purposes, the examiner is asked to opine whether it was at least as likely as not (a 50 percent probability or greater) incurred in or caused by an in-service injury, event, or illness.

e. Additionally, if the Veteran has left ear hearing loss for VA purposes, the examiner is asked to opine whether it was at least as likely as not (a 50 percent probability or greater) caused or chronically aggravated by his service-connected inner ear disorder, to include cholesteatoma, or right ear hearing loss

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


